Exhibit 10.8




ISATORI TECHNOLOGIES, INC.




AVIDBANK CORPORATE FINANCE,
A DIVISION OF AVIDBANK

 
LOAN AND SECURITY AGREEMENT








--------------------------------------------------------------------------------







This LOAN AND SECURITY AGREEMENT (“Agreement”) is entered into as of June __,
2011, by and between AVIDBANK CORPORATE FINANCE, A DIVISION OF AVIDBANK (‘Bank”)
and ISATORI TECHNOLOGIES, INC., a Colorado corporation (“Borrower”).

RECITALS

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower.  This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

AGREEMENT

The parties agree as follows:

1.

DEFINITIONS AND CONSTRUCTION.

1.1

Definitions.  As used in this Agreement, the following terms shall have the
following definitions:

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower and Borrower’s Books relating
to any of the foregoing.

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“Bank Expenses” means all:  reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

“Borrower’s Books” means all of Borrower’s books and records including:
 ledgers; records concerning Borrower’s assets or liabilities, the Collateral,
business operations or financial condition; and all computer programs, or tape
files, and the equipment, containing such information.

“Borrowing Base” means:

(a) subject to the limitations set forth below below, an amount equal to eighty
percent (80%) of Eligible Accounts, as determined by Bank with reference to the
most recent Borrowing Base as determined by Bank’s Factor/SQL system; plus (ii)
an amount equal to fifty percent (50%) of Eligible Inventory as determined by
Bank with reference to the most recent Borrowing Base Certificate; provided,
however, the Borrowing Base shall not exceed one hundred ten percent (110%) of
the gross amount of Borrower’s Accounts Receivable as set forth in Borrower’s
books, as determined by Bank with reference to the most recent Borrowing Base
Certificate.   

“Borrowing Base Certificate” means that certain certificate provided by Borrower
to Bank on a monthly basis, in the form of Exhibit C hereto.





1




--------------------------------------------------------------------------------







“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code.

“Collateral” means the property described on Exhibit A attached hereto.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Bank in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.

“Credit Extension” means each Advance or any other extension of credit by Bank
for the benefit of Borrower hereunder.

“Daily Balance” means the amount of the Advances owed at the end of a given day.

“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.4; provided, that standards of
eligibility may be fixed and revised from time to time by Bank in Bank’s
reasonable judgment and upon notification thereof to Borrower in accordance with
the provisions hereof.  Unless otherwise agreed to by Bank, Eligible Accounts
shall not include the following:

(a)

Accounts that the account debtor has failed to pay within ninety (90) days of
invoice date that are not subject to any offset by the account debtor;

(b)

Accounts with respect to an account debtor, twenty-five percent (25%) of whose
Accounts the account debtor has failed to pay within ninety (90) days of invoice
date;

(c)

Accounts with respect to which the account debtor is an officer, employee, or
agent of Borrower;

(d)

Accounts with respect to which goods are placed on consignment, guaranteed sale,
sale or return, sale on approval, bill and hold, or other terms by reason of
which the payment by the account debtor may be conditional;





2




--------------------------------------------------------------------------------







(e)

Accounts with respect to which the account debtor is an Affiliate of Borrower;

(f)

Accounts with respect to which the account debtor does not have its principal
place of business in the United States (including Puerto Rico), except for
Eligible Foreign Accounts;

(g)

Accounts with respect to which the account debtor is the United States or any
department, agency, or instrumentality of the United States;

(h)

Accounts with respect to which Borrower is liable to the account debtor for
goods sold or services rendered by the account debtor to Borrower or for
deposits or other property of the account debtor held by Borrower, but only to
the extent of any amounts owing to the account debtor against amounts owed to
Borrower;

(i)

Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to Borrower exceed thirty percent (30%) of
all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;  notwithstanding the
foregoing, accounts of GNC (“General Nutrition Center”) shall be Eligible
Accounts except to the extent GNC’s total obligations to Borrower exceed sixty
percent (60%) of all Accounts; and

(j)

Accounts with respect to which the account debtor disputes liability or makes
any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business.

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and:
(i) that are supported by credit insurance issued in amounts and containing
terms acceptable to Bank; (ii) that are supported by one or more letters of
credit in an amount and of a tenor, and issued by a financial institution,
acceptable to Bank; or (iii) that Bank approves on a case-by-case basis.

“Eligible Inventory” means Borrower’s finished goods inventory valued at cost;
notwithstanding the foregoing, Bank may, in its reasonable discretion, make a
determination that certain inventory is not Eligible Inventory.   

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Section 8.

“GAAP” means generally accepted accounting principles as in effect from time to
time.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.








3




--------------------------------------------------------------------------------







“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following: Copyrights, Trademarks and Patents; all trade
secrets, all design rights, claims for damages by way of past, present and
future infringement of any of the rights included above, all licenses or other
rights to use any of the Copyrights, Patents or Trademarks, and all license fees
and royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.

“Inventory” means all inventory in which Borrower has or acquires any interest,
including work in process and finished products intended for sale or lease or to
be furnished under a contract of service, of every kind and description now or
at any time hereafter owned by or in the custody or possession, actual or
constructive, of Borrower, including such inventory as is temporarily out of its
custody or possession or in transit and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing and any documents of title representing any
of the above, and Borrower’s Books relating to any of the foregoing.

“Inventory Report” means a report prepared by Borrower specifically describing
its finished goods inventory by category, and setting forth the original cost
and location of such finished goods inventory, in form and substance acceptable
to Bank.

“Investment” means any beneficial ownership of (including stock, partnership
interest or other equity securities) any Person; any Indebtedness of any Person;
or any capital contribution to any Person.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other agreement entered into in connection with this
Agreement, all as amended or extended from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, or financial condition of Borrower and its Subsidiaries taken as a
whole or (ii) the ability of Borrower to repay the Obligations or otherwise
perform its obligations under the Loan Documents or (iii) the value or priority
of Bank’s security interests in the Collateral.

“Negotiable Collateral” means all letters of credit of which Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and Borrower’s Books relating to any of the foregoing.

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

“Permitted Indebtedness” means:

(a)

Indebtedness of Borrower in favor of Bank arising under this Agreement or any
other Loan Document;





4




--------------------------------------------------------------------------------







(b)

Indebtedness existing on the Closing Date and disclosed in the Schedule;

(c)

unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(d)

Indebtedness secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided (i) such Indebtedness does not exceed the lesser of
the cost or fair market value of the equipment financed with such Indebtedness
and (ii) such Indebtedness does not exceed $100,000 in the aggregate at any
given time;

(e)

Subordinated Debt;

(f)

other Indebtedness not otherwise permitted by Section 7.4 not exceeding $250,000
at any time; and

(g)

extensions, refinancing, modifications and amendments of any items of Permitted
Indebtedness set forth above, provided that the principal amount thereof is not
increased.

“Permitted Investment” means:

(a)

Investments existing on the Closing Date disclosed in the Schedule; and

(b)

(i) marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
(1) year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one (1) year from the date of creation thereof and currently having
rating of at least A-2 or P-2 from either Standard & Poor’s Corporation or
Moody’s Investors Service, (iii) certificates of deposit maturing no more than
one (1) year from the date of investment therein issued by Bank and (iv) Bank’s
money market accounts.

“Permitted Liens” means the following:

(a)

Any Liens existing on the Closing Date and disclosed in the Schedule or arising
under this Agreement or the other Loan Documents;

(b)

Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Bank’s security
interests;

(c)

Liens (i) upon or in any equipment which was not financed by Bank acquired or
held by Borrower or any of its Subsidiaries to secure the purchase price of such
equipment or indebtedness incurred solely for the purpose of financing the
acquisition of such equipment, or (ii) existing on such equipment at the time of
its acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment;

(d)

Liens incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by Liens of the type described in clauses (a) through (c)
above, provided that any extension, renewal or replacement Lien shall be limited
to the property encumbered by the existing Lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, nonprofit corporation, firm, joint stock
company, estate, entity, or governmental entity or agency.





5




--------------------------------------------------------------------------------







Prime Rate” means the per annum variable rate of interest that is reported in
the Western Edition of The Wall Street Journal from time to time as the prime
lending rate offered by money center banks on corporate loans, whether or not
such announced rate is the lowest rate available from Bank.

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

“Revolving Facility” means the credit facility under which Borrower may request
Bank to issue Advances, as specified in Section 2.1(a) hereof.

“Revolving Line” means the maximum aggregate of Credit Extensions under the
Revolving Facility, which is one million dollars ($1,000,000).

“Revolving Facility Maturity Date” means the first anniversary of the Closing
Date.

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank on terms acceptable to Bank (and identified
as being such by Borrower and Bank); provided, that with respect to any new
subordinated debt Borrower desires to incur, Bank will act in good faith in
negotiating the terms of such subordination.

“Subsidiary” means any corporation, company or partnership in which (i) any
general partnership interest or (ii) more than 50% of the stock or other units
of ownership which by the terms thereof has the ordinary voting power to elect
the Board of Directors, managers or trustees of the entity, at the time as of
which any determination is being made, is owned by Borrower, either directly or
through an Affiliate.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business connected with and
symbolized by such trademarks.

1.2

Accounting Terms.  All accounting terms not specifically defined herein shall be
construed in accordance with GAAP and all calculations made hereunder shall be
made in accordance with GAAP.  When used herein, the terms “financial
statements” shall include the notes and schedules thereto.

2.

LOAN AND TERMS OF PAYMENT.

2.1

Credit Extensions.

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower hereunder.  Borrower shall also pay interest
on the unpaid principal amount of such Credit Extensions at rates in accordance
with the terms hereof.

(a)

Revolving Advances.

(i)

Subject to and upon the terms and conditions of this Agreement, Borrower may
request Advances in an aggregate outstanding amount not to exceed the lesser of
(i) the Revolving Line or (ii) the Borrowing Base.  Subject to the terms and
conditions of this Agreement, amounts borrowed pursuant to this Section 2.1(a)
may be repaid and reborrowed at any time prior to the Revolving Facility
Maturity Date, at which time all Advances under this Section 2.1(a) shall be
immediately due and payable.  Borrower may prepay any Advances without penalty
or premium.





6




--------------------------------------------------------------------------------







(ii)

Whenever Borrower desires an Advance, Borrower will notify Bank by facsimile
transmission or telephone no later than 11:00 a.m. Pacific time, on the Business
Day that is one day before the Business Day the Advance is to be made.  Each
such notification shall be promptly confirmed by a Payment/Advance Form in
substantially the form of Exhibit B hereto.  Borrower will deliver copies of
invoices and Material Contracts not previously provided to Bank in connection
with any Advance request and all supporting documents, plus transaction files
for all invoices and payment application in an electronic format acceptable to
Bank for processing.  Documents received by 11:00 a.m. Pacific time will be
processed on the following Business Day.  Documents received after then will be
processed within two Business Days.  Bank is authorized to make Advances under
this Agreement, based upon instructions received from a Responsible Officer or a
designee of a Responsible Officer, or without instructions if in Bank’s
discretion such Advances are necessary to meet Obligations which have become due
and remain unpaid.  Bank shall be entitled to rely on any telephonic notice
given by a person who Bank reasonably believes to be a Responsible Officer or a
designee thereof, and Borrower shall indemnify and hold Bank harmless for any
damages or loss suffered by Bank as a result of such reliance.  Bank will credit
the amount of Advances made under this Section to Borrower’s deposit account.

2.2

Overadvances.  If the aggregate amount of the outstanding Advances exceeds the
lesser of the Revolving Line or the Borrowing Base at any time, Borrower shall
immediately pay to Bank, in cash, the amount of such excess.

2.3

Interest Rates, Payments, and Calculations.

(a)

Interest Rates.  Except as set forth in Section 2.3(b), the Advances shall bear
interest, on the outstanding Daily Balance thereof, at a rate equal to three
percent (3%) above the Prime Rate; provided however, that at no time shall the
rate be less than six and three-quarters percent (6.75%).  

(b)

Default Rate.  All Obligations shall bear interest, from and after the
occurrence and during the continuance of an Event of Default, at a rate equal to
four (4) percentage points above the interest rate applicable immediately prior
to the occurrence of the Event of Default.

(c)

Payments.  Interest hereunder shall be due and payable on the last Business Day
of each month during the term hereof.  The minimum interest payable with respect
to any calendar quarter shall be Seven Thousand Dollars ($7,000).  Bank shall,
at its option, charge such interest, all Bank Expenses, and all Periodic
Payments against any of Borrower’s deposit accounts or as an Advance under the
Revolving Facility, in which case those amounts shall thereafter accrue interest
at the rate then applicable hereunder.  Any interest not paid when due shall be
compounded by becoming a part of the principal Obligations, and such interest
shall thereafter accrue interest at the rate then applicable hereunder.  All
payments shall be free and clear of any taxes, withholdings, duties, impositions
or other charges, to the end that Bank will receive the entire amount of any
Obligations payable hereunder, regardless of source of payment.

(d)

Lockbox.    Borrower shall cause all account debtors to wire any amounts owing
to Borrower that are Eligible Accounts to such deposit account (the “Collateral
Account”) as Bank shall specify, and to mail all such payments made by check to
a post office box under Bank’s control.  All invoices shall specify such post
office box as the payment address.  Bank shall have sole authority to collect
such payments and deposit them to the Collateral Account.  If Borrower receives
any such amount despite such instructions, Borrower shall immediately deliver
such payment to Bank in the form received, except for an endorsement to the
order of Bank and, pending such delivery, shall hold such payment in trust for
Bank.  Two Business Days after clearance of any checks, Bank shall credit all
amounts paid into the Collateral Account first, against any amounts outstanding
under the Revolving Facility, and then, of any remaining balance of such amount,
to Borrower’s operating account.  Borrower shall enter into such lockbox
agreement as Bank shall reasonably request from time to time.  Borrower shall
pay a monthly fee of $500 for Bank’s lockbox services. Upon Borrower’s request,
Bank will provide reports of invoice entry and payment to Borrower, and/or a
report detailing the aging of open invoices.





7




--------------------------------------------------------------------------------







(e)

Computation.  In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

2.4

Crediting Payments.  Prior to the occurrence of an Event of Default, Bank shall
credit a wire transfer of funds, check or other item of payment to such deposit
account or Obligation as Borrower specifies.  After the occurrence of an Event
of Default, the receipt by Bank of any wire transfer of funds, check, or other
item of payment shall be immediately applied to conditionally reduce
Obligations, but shall not be considered a payment on account unless such
payment is of immediately available federal funds or unless and until such check
or other item of payment is honored when presented for payment.  Notwithstanding
anything to the contrary contained herein, any wire transfer or payment received
by Bank after 11:00 a.m. Pacific time shall be deemed to have been received by
Bank as of the opening of business on the immediately following Business Day.
 Whenever any payment to Bank under the Loan Documents would otherwise be due
(except by reason of acceleration) on a date that is not a Business Day, such
payment shall instead be due on the next Business Day, and additional fees or
interest, as the case may be, shall accrue and be payable for the period of such
extension.

2.5

Fees.  Borrower shall pay to Bank the following:

(a)

Facility Fee.  On the Closing Date, a facility fee of $10,000, which shall be
nonrefundable.  

(b)

Bank Expenses.  On the Closing Date, all Bank Expenses incurred through the
Closing Date, including reasonable attorneys’ fees and expenses and, after the
Closing Date, all Bank Expenses, including reasonable attorneys’ fees and
expenses, as and when they are incurred by Bank.

(c)

Application Fee.  An application fee in the amount of $5,000, which amount shall
be refunded to Borrower in the event Bank’s reasonable attorneys’ fees and
expenses are less than $5,000 through the Closing Date.  Bank acknowledges that
Borrower has paid this application fee.  

2.6

Term.  This Agreement shall become effective on the Closing Date and, subject to
Section 12.7, shall continue in full force and effect for so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement.  Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.  Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.

3.

CONDITIONS OF LOANS.

3.1

Conditions Precedent to Initial Credit Extension.  The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, and duly
executed by Borrower and the other parties thereto, the following:

(a)

this Agreement;

(b)

a certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

(c)

UCC National Form Financing Statement;

(d)

a warrant to purchase stock issued by Borrower;

(e)

an unconditional guaranty executed by Stephen Adele;





8




--------------------------------------------------------------------------------







(f)

a certificate of insurance naming Bank as loss payee and additional insured;

(g)

payment of the fees and Bank Expenses then due specified in Section 2.5 hereof;

(h)

current financial statements of Borrower; [WE UNDERSTAND THIS HAS BEEN
COMPLETED; PLEASE CONFIRM]

(i)

an audit of the Collateral, the results of which shall be satisfactory to Bank;
[WE UNDERSTAND THIS HAS BEEN COMPLETED; PLEASE CONFIRM]

(j)

establishment of the Collateral Account and lockbox arrangements;

(k)

receipt of a payoff letter from Colorado Business Bank concerning outstanding
Indebtedness due to such bank; and evidence satisfactory to Bank in its sole
determination that (i) any Lien securing Indebtedness owed by Borrower, or any
predecessor in interest including iSatori Technologies LLC, to Colorado Business
Bank will be terminated concurrently with an initial Advance from Bank, and (ii)
any financing statement providing notice of such Liens will be terminated, or
other documents relating to the perfection of such Liens will be terminated or
delivered to Bank as Bank may require; and

(l)

such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

3.2

Conditions Precedent to all Credit Extensions.  The obligation of Bank to make
each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

(a)

timely receipt by Bank of the Payment/Advance Form as provided in Section 2.1;
and

(b)

the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Payment/Advance
Form and on the effective date of each Credit Extension as though made at and as
of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension.  The
making of each Credit Extension shall be deemed to be a representation and
warranty by Borrower on the date of such Credit Extension as to the accuracy of
the facts referred to in this Section 3.2.

3.3

Post-Closing Requirements.   Within ninety (90) days from and after the Closing
Date, Borrower shall transfer all of Borrower’s primary deposit and operating
accounts to Bank.

4.

CREATION OF SECURITY INTEREST.

4.1

Grant of Security Interest.  Borrower grants and pledges to Bank a continuing
security interest in all presently existing and hereafter acquired or arising
Collateral in order to secure prompt repayment of any and all Obligations and in
order to secure prompt performance by Borrower of each of its covenants and
duties under the Loan Documents.  Except as set forth in the Schedule, such
security interest constitutes a valid, first priority security interest in the
presently existing Collateral, and will constitute a valid, first priority
security interest in Collateral acquired after the date hereof.

4.2

Delivery of Additional Documentation Required.  Borrower shall from time to time
execute and deliver to Bank, at the request of Bank, all Negotiable Collateral,
all financing statements and other documents that Bank may reasonably request,
in form satisfactory to Bank, to perfect and continue the perfection of Bank’s
security interests in the Collateral and in order to fully consummate all of the
transactions contemplated under the Loan Documents.  Borrower from time to time
may deposit with Bank specific time deposit accounts to secure specific
Obligations. Borrower authorizes Bank to hold such balances in pledge and to
decline to honor any drafts thereon or any request by Borrower or any other
Person to pay or otherwise transfer any part of such balances for so long as the
Obligations are outstanding.





9




--------------------------------------------------------------------------------







4.3

Right to Inspect.  Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrower’s usual business hours but no more than twice a year (unless an Event
of Default has occurred and is continuing), to inspect Borrower’s Books and to
make copies thereof and to check, test, appraise, and audit the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.  Bank shall have a right from time
to time hereafter to audit Borrower’s Accounts at Borrower’s expense, provided
that such audits will be conducted no more often than every six (6) months
unless an Event of Default has occurred and is continuing.

5.

REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:

5.1

Due Organization and Qualification.  Borrower and each Subsidiary is a
corporation duly existing under the laws of its state of incorporation and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified except
where the failure to be so qualified could not reasonably be expected to cause a
Material Adverse Effect.

5.2

Due Authorization; No Conflict.  The execution, delivery, and performance of the
Loan Documents are within Borrower’s powers, have been duly authorized, and are
not in conflict with nor constitute a breach of any provision contained in
Borrower’s Articles of Incorporation or Bylaws, nor will they constitute an
event of default under any material agreement to which Borrower is a party or by
which Borrower is bound.  Borrower is not in default under any material
agreement to which it is a party or by which it is bound.

5.3

No Prior Encumbrances.  Borrower has good and marketable title to its property,
free and clear of Liens, except for Permitted Liens.

5.4

Bona Fide Eligible Accounts.  The Eligible Accounts are bona fide existing
obligations.  The property and services giving rise to such Eligible Accounts
has been delivered or rendered to the account debtor or to the account debtor’s
agent for immediate and unconditional acceptance by the account debtor.
 Borrower has not received notice of actual or imminent Insolvency Proceeding of
any account debtor that is included in any Borrowing Base Certificate as an
Eligible Account.

5.5

Merchantable Inventory.  All Inventory is in all material respects of good and
marketable quality, free from all material defects, except for Inventory for
which adequate reserves have been made.

5.6

Intellectual Property Collateral.  Borrower is the sole owner of the
Intellectual Property Collateral, except for non-exclusive licenses granted by
Borrower to its customers in the ordinary course of business.  Each of the
Patents is valid and enforceable, and no part of the Intellectual Property
Collateral has been judged invalid or unenforceable, in whole or in part, and no
claim has been made that any part of the Intellectual Property Collateral
violates the rights of any third party.  Except as set forth in the Schedule,
Borrower’s rights as a licensor or licensee of intellectual property do not give
rise to more than five percent (5%) of its gross revenue in any given month,
including without limitation revenue derived from the sale, licensing, rendering
or disposition of any product or service.  Except as set forth in the Schedule,
Borrower is not a party to, or bound by, any agreement that restricts the grant
by Borrower of a security interest in Borrower’s rights under such agreement.

5.7

Name; Location of Chief Executive Office.  Except as disclosed in the Schedule,
Borrower has not done business under any name other than that specified on the
signature page hereof.  The chief executive office of Borrower is located at the
address indicated in Section 10 hereof.  All Borrower’s Inventory and Equipment
is located only at the location set forth in Section 10 hereof.

5.8

Litigation.  Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Borrower or any Subsidiary before any court or
administrative agency.





10




--------------------------------------------------------------------------------







5.9

No Material Adverse Change in Financial Statements.  All consolidated and
consolidating financial statements related to Borrower and any Subsidiary that
Bank has received from Borrower fairly present in all material respects
Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating results of operations for the period then ended.
 There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.  

5.10

Solvency, Payment of Debts.  Borrower is solvent and able to pay its debts
(including trade debts) as they mature.

5.11

Regulatory Compliance.  Borrower and each Subsidiary have met the minimum
funding requirements of ERISA with respect to any employee benefit plans subject
to ERISA, and no event has occurred resulting from Borrower’s failure to comply
with ERISA that could result in Borrower’s incurring any material liability.
 Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940.
 Borrower is not engaged principally, or as one of the important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System).  Borrower and each Subsidiary have
complied with all the provisions of the Federal Fair Labor Standards Act.
 Borrower and each Subsidiary have not violated any material statutes, laws,
ordinances or rules applicable to it.

5.12

Environmental Condition.  Except as disclosed in the Schedule, none of
Borrower’s or any Subsidiary’s properties or assets has ever been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
owners or operators, in the disposal of, or to produce, store, handle, treat,
release, or transport, any hazardous waste or hazardous substance other than in
accordance with applicable law; to the best of Borrower’s knowledge, none of
Borrower’s properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a hazardous waste or
hazardous substance disposal site, or a candidate for closure pursuant to any
environmental protection statute; no lien arising under any environmental
protection statute has attached to any revenues or to any real or personal
property owned by Borrower or any Subsidiary; and neither Borrower nor any
Subsidiary has received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal, state or other
governmental agency concerning any action or omission by Borrower or any
Subsidiary resulting in the releasing, or otherwise disposing of hazardous waste
or hazardous substances into the environment.  [CONFIRM]

5.13

Taxes.  Borrower and each Subsidiary have filed or caused to be filed all
material tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein.

5.14

Subsidiaries.  Borrower does not own any stock, partnership interest or other
equity securities of any Person, except for Permitted Investments.

5.15

Government Consents.  Borrower and each Subsidiary have obtained all material
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted.

5.16

Bank Accounts.  Borrower shall establish one or more deposit accounts with Bank,
to facilitate the requirements under this Agreement.    

5.17

Full Disclosure.  No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained in such certificates or statements not
misleading.






11




--------------------------------------------------------------------------------







6.

AFFIRMATIVE COVENANTS.

Borrower shall do all of the following:

6.1

Good Standing.  Borrower shall maintain its and each of its Subsidiaries’
corporate existence and good standing in its jurisdiction of incorporation and
maintain qualification in each jurisdiction in which it is required under
applicable law except where the failure to be so qualified could not reasonably
be expected to cause a Material Adverse Effect.  Borrower shall maintain, and
shall cause each of its Subsidiaries to maintain, in force all licenses,
approvals and agreements, the loss of which could have a Material Adverse
Effect.

6.2

Government Compliance.  Borrower shall meet, and shall cause each Subsidiary to
meet, the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA.  Borrower shall comply, and shall cause each
Subsidiary to comply, with all statutes, laws, ordinances and government rules
and regulations to which it is subject, noncompliance with which could have a
Material Adverse Effect.  

6.3

Financial Statements, Reports, Certificates.  Borrower shall deliver the
following to Bank: (a) within twenty five (25) days after the last day of each
month, aged listings of accounts receivable and accounts payable and an
Inventory Report, together with a Borrowing Base Certificate signed by a
Responsible Officer in substantially the form of Exhibit C hereto; (b) within
forty five (45) days after the end of each fiscal quarter, a company prepared
consolidated balance sheet, income, and cash flow statement covering Borrower’s
consolidated operations during such period, prepared in accordance with GAAP,
consistently applied, in a form acceptable to  Bank, together with a Compliance
Certificate signed by a Responsible Officer in substantially the form of Exhibit
D hereto; (c) on a semi-annual basis as determined by Bank, an audit of
Borrower’s accounts receivable and Inventory performed by Bank at Borrower’s
expense; (d) as soon as available, but in any event within one hundred twenty
(120) days after the end of Borrower’s fiscal year, consolidated financial
statements of Borrower prepared in accordance with GAAP, consistently applied,
reviewed by an independent certified public accounting firm reasonably
acceptable to Bank [CONFIRM CURRENT FIRM ACCEPTABLE]; (e) as soon as available,
but in any event, no later than 30 days of filing, tax returns of the guarantor
and, concurrently therewith, a personal financial statement of guarantor
reflecting guarantor’s financial position as of a date not more than 30 days
prior to the date of submittal; (f) copies of all statements, reports and
notices sent or made available generally by Borrower to its security holders or
to any holders of Subordinated Debt and, if applicable, all reports on
Forms 10-K and 10-Q filed with the Securities and Exchange Commission;
(g) promptly upon receipt of notice thereof, a report of any legal actions
pending or threatened against Borrower or any Subsidiary that could result in
damages or costs to Borrower or any Subsidiary of Fifty Thousand Dollars
($50,000) or more; and (h) such budgets, sales projections, operating plans,
other financial information including information related to the verification of
Borrower’s Accounts as Bank may reasonably request from time to time.

6.4

Inventory; Returns.  Borrower shall keep all Inventory in good and marketable
condition, free from all material defects except for Inventory for which
adequate reserves have been made.  Returns and allowances, if any, as between
Borrower and its account debtors shall be on the same basis and in accordance
with the usual customary practices of Borrower, as they exist at the time of the
execution and delivery of this Agreement.  Borrower shall promptly notify Bank
of all returns and recoveries and of all disputes and claims, where the return,
recovery, dispute or claim involves more than One Hundred Thousand Dollars
($100,000).

6.5

Taxes.  Borrower shall make, and shall cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, and will execute and
deliver to Bank, on demand, appropriate certificates attesting to the payment or
deposit thereof; and Borrower will make, and will cause each Subsidiary to make,
timely payment or deposit of all material tax payments and withholding taxes
required of it by applicable laws, including, but not limited to, those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish Bank with proof satisfactory to
Bank indicating that Borrower or a Subsidiary has made such payments or
deposits; and Borrower shall file all tax returns associated with such federal,
state and local taxes and assessments, and deliver copies thereof to Bank upon
request; provided that Borrower or a Subsidiary need not make any payment if the
amount or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.





12




--------------------------------------------------------------------------------







6.6

Insurance.

(a)

Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, sprinklers, and all other hazards and risks,
and in such amounts, as ordinarily insured against by other owners in similar
businesses conducted in the locations where Borrower’s business is conducted on
the date hereof.  Borrower shall also maintain insurance relating to Borrower’s
business, ownership and use of the Collateral in amounts and of a type that are
customary to businesses similar to Borrower’s.

(b)

All such policies of insurance shall be in such form, with such companies, and
in such amounts as are reasonably satisfactory to Bank.  All such policies of
property insurance shall contain a lender’s loss payable endorsement, in a form
satisfactory to Bank, showing Bank as an additional loss payee thereof, and all
liability insurance policies shall show the Bank as an additional insured and
shall specify that the insurer must give at least twenty (20) days notice to
Bank before canceling its policy for any reason.  Upon Bank’s request, Borrower
shall deliver to Bank certified copies of such policies of insurance and
evidence of the payments of all premiums therefor.  All proceeds payable under
any such policy shall, at the option of Bank, be payable to Bank to be applied
on account of the Obligations.

6.7

Accounts.  Borrower shall maintain and shall cause each of its Subsidiaries to
maintain its primary depository and operating accounts with Bank.

6.8

Minimum Liquidity.  

(a)

Measured on a monthly basis, Borrower shall maintain Liquidity in an amount of
not less than Twenty Thousand Dollars ($20,000).

(b)

As used herein, the term “Liquidity” shall mean: (x) the unrestricted cash and
cash equivalents of Borrower (not including any cash held in the Collateral
Account), plus (y) an amount calculated as follows: (i) the amount available to
Borrower under the lesser of the Revolving Line or the Borrowing Base as of the
month end such covenant is being measured, minus (ii) the aggregate amount of
Advances under the Revolving Line as of the month end such covenant is being
measured.

6.9

Net Income.  Borrower shall achieve a net income on a quarterly basis not less
than the following:  

(a)

As of the fiscal quarter ending June 30, 2011: $140,000;

(b)

As of the fiscal quarter ending September 30, 2011: $80,000;

(c)

As of the fiscal quarter ending December 31, 2011: $90,000; and

(d)

On or before December 31, 2011, Bank and Borrower shall in good faith determine
a net income covenant for the quarter ending March 31, 2012.  A failure by the
parties to set a net income covenant acceptable to each of them, within the time
frame set forth herein, shall be an Event of Default hereunder.





13




--------------------------------------------------------------------------------







6.10

Intellectual Property Rights.  

(a)

Borrower shall promptly give Bank written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office, including the date of such filing and the
registration or application numbers, if any.  Borrower shall (i) give Bank not
less than 10 days prior written notice of the filing of any applications or
registrations with the United States Copyright Office, including the title of
such intellectual property rights to be registered, as such title will appear on
such applications or registrations, and the date such applications or
registrations will be filed, and (ii) prior to the filing of any such
applications or registrations, shall execute such documents as Bank may
reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower, and upon the request of Bank,
shall file such documents simultaneously with the filing of any such
applications or registrations.  Upon filing any such applications or
registrations with the United States Copyright Office, Borrower shall promptly
provide Bank with (i) a copy of such applications or registrations, without the
exhibits, if any, thereto, (ii) evidence of the filing of any documents
requested by Bank to be filed for Bank to maintain the perfection and priority
of its security interest in such intellectual property rights, and (iii) the
date of such filing.

(b)

Bank may audit Borrower's Intellectual Property Collateral to confirm compliance
with this Section, provided such audit may not occur more often than twice per
year, unless an Event of Default has occurred and is continuing.  Bank shall
have the right, but not the obligation, to take, at Borrower's sole expense, any
actions that Borrower is required under this Section to take but which Borrower
fails to take, after 15 days' prior written notice to Borrower.  Borrower shall
reimburse and indemnify Bank for all reasonable costs and reasonable expenses
incurred in the reasonable exercise of its rights under this Section.

6.11

Material Contracts.  At the end of each month, Borrower shall deliver to Bank a
copy of any contract entered into in such month that Borrower expects will
generate accounts receivables that may be treated as Eligible Accounts (each, a
“Material Contract”).

6.12

Further Assurances.  At any time and from time to time Borrower shall execute
and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

7.

NEGATIVE COVENANTS.

Borrower will not do any of the following:

7.1

Dispositions.  Convey, sell, lease, transfer or otherwise dispose of (each, a
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, other than:  (i) Transfers of Inventory in the
ordinary course of business; (ii) Transfers of non-exclusive licenses and
similar arrangements for the use of the property of Borrower or its Subsidiaries
in the ordinary course of business; or (iii) Transfers of worn-out or obsolete
Equipment which was not financed by Bank.

7.2

Change in Business; Change in Control or Executive Office.  Engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than the businesses currently engaged in by Borrower and any business
substantially similar or related thereto (or incidental thereto); experience a
change in a Responsible Officer, or cease to conduct business in the manner
conducted by Borrower as of the Closing Date; or suffer or permit a Change in
Control; or without thirty (30) days prior written notification to Bank,
relocate its chief executive office or state of incorporation or change its
legal name; or without Bank’s prior written consent, change the date on which
its fiscal year ends.

7.3

Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person.

7.4

Indebtedness.  Create, incur, assume or be or remain liable with respect to any
Indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness.





14




--------------------------------------------------------------------------------







7.5

Encumbrances.  Create, incur, assume or suffer to exist any Lien with respect to
any of its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries so to do,
except for Permitted Liens, or agree with any Person other than Bank not to
grant a security interest in, or otherwise encumber, any of its property, or
permit any Subsidiary to do so.

7.6

Distributions.  Pay any dividends or make any other distribution or payment on
account of or in redemption, retirement or purchase of any capital stock, or
permit any of its Subsidiaries to do so, except that Borrower may repurchase the
stock of former employees pursuant to stock repurchase agreements as long as an
Event of Default does not exist prior to such repurchase or would not exist
after giving effect to such repurchase, and the aggregate amount of such
repurchase does not exceed $50,000 in any fiscal year.

7.7

Investments.  Directly or indirectly acquire or own, or make any Investment in
or to any Person, or permit any of its Subsidiaries so to do, other than
Permitted Investments; or maintain or invest any of its property with a Person
other than Bank or permit any of its Subsidiaries to do so unless such Person
has entered into an account control agreement with Bank in form and substance
satisfactory to Bank; or suffer or permit any Subsidiary to be a party to, or be
bound by, an agreement that restricts such Subsidiary from paying dividends or
otherwise distributing property to Borrower.

7.8

Transactions with Affiliates.  Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9

Subordinated Debt.  Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except to the extent a
payment complies with the terms of a subordination agreement between Bank and
the holder of such Subordinated Debt; or amend any provision contained in any
documentation relating to the Subordinated Debt without Bank’s prior written
consent.

7.10

Inventory and Equipment. Store the Inventory or the Equipment with a bailee,
warehouseman, or other third party unless the third party has been notified of
Bank’s security interest and Bank (a) has received an acknowledgment from the
third party that it is holding or will hold the Inventory or Equipment for
Bank’s benefit or (b) is in pledge possession of the warehouse receipt, where
negotiable, covering such Inventory or Equipment. Store or maintain any
Equipment or Inventory at a location other than the location set forth in
Section 10 of this Agreement.  [TO BE DISCUSSED]

7.11

Compliance.  Become an “investment company” or be controlled by an “investment
company,” within the meaning of the Investment Company Act of 1940, or become
principally engaged in, or undertake as one of its important activities, the
business of extending credit for the purpose of purchasing or carrying margin
stock, or use the proceeds of any Credit Extension for such purpose.  Fail to
meet the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur, fail to comply with the
Federal Fair Labor Standards Act or violate any law or regulation, which
violation could have a Material Adverse Effect, or a material adverse effect on
the Collateral or the priority of Bank’s Lien on the Collateral, or permit any
of its Subsidiaries to do any of the foregoing.

8.

EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default
under this Agreement:

8.1

Payment Default.  Borrower shall fail to pay, within three (3) Business Days
after they are due, any of the Obligations (which three (3) Business Day grace
period shall not apply to amounts due on the Maturity Date);





15




--------------------------------------------------------------------------------







8.2

Covenant Default.  

(a)

Borrower shall fail to perform any obligation in Section 6.3, 6.4, 6.6, 6.7, 6.8
or 6.9 or violates any of the covenants contained in Article 7 of this
Agreement; or

(b)

Borrower shall fail or neglect to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and Bank
within thirty (30) days after any breach or failure thereof;  

8.3

Material Adverse Effect.  The occurrence of a Material Adverse Effect;

8.4

Attachment.  Any portion of Borrower’s assets is attached, seized, subjected to
a writ or distress warrant, or is levied upon, or comes into the possession of
any trustee, receiver or person acting in a similar capacity and such
attachment, seizure, writ or distress warrant or levy has not been removed,
discharged or rescinded within thirty (30) days, or Borrower is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs, or a judgment or other claim
becomes a lien or encumbrance upon any material portion of Borrower’s assets, or
a notice of lien, levy, or assessment is filed of record with respect to any of
Borrower’s assets by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within thirty (30) days after Borrower receives
notice thereof, provided that none of the foregoing shall constitute an Event of
Default where such action or event is stayed or an adequate bond has been posted
pending a good faith contest by Borrower (provided that no Credit Extensions
will be required to be made during such cure period);

8.5

Insolvency.  Borrower becomes insolvent, or an Insolvency Proceeding is
commenced by Borrower, or an Insolvency Proceeding is commenced against Borrower
and is not dismissed or stayed within sixty (60) days (provided that no Credit
Extensions will be made prior to the dismissal of such Insolvency Proceeding);

8.6

Other Agreements.  is the occurrence of a default or other failure to perform in
any agreement to which Borrower is a party or by which it is bound resulting in
a right by a third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of One Hundred Thousand
Dollars ($100,000) or which could have a Material Adverse Effect;

8.7

Judgments.  A judgment or judgments for the payment of money in an amount,
individually or in the aggregate of at least Fifty Thousand Dollars ($50,000)
shall be rendered against Borrower and shall remain unsatisfied and unstayed for
a period of twenty (20) days (provided that no Credit Extensions will be made
prior to the satisfaction or stay of such judgment); or

8.8

Misrepresentations.  Any material misrepresentation or material misstatement
exists now or hereafter in any warranty or representation set forth herein or in
any certificate delivered to Bank by any Responsible Officer pursuant to this
Agreement or to induce Bank to enter into this Agreement or any other Loan
Document.

8.9

Guaranty.  Any guaranty of all or a portion of the Obligations (a “Guaranty”)
ceases for any reason to be in full force and effect, or any guarantor fails to
perform any obligation under any Guaranty or a security agreement securing any
Guaranty (collectively, the “Guaranty Documents”), or any event of default
occurs under any Guaranty Document or any guarantor revokes or purports to
revoke a Guaranty, or any material misrepresentation or material misstatement
exists now or hereafter in any warranty or representation set forth in any
Guaranty Document or in any certificate delivered to Bank in connection with any
Guaranty Document, or any of the circumstances described in Sections 8.3 through
8.8 occurs with respect to any guarantor or any guarantor dies or becomes
subject to any criminal prosecution, or any circumstances arise causing Bank, in
its good faith discretion, to determine that there is a material risk that any
of any guarantor’s obligations under the Guaranty Documents will not be
performed.






16




--------------------------------------------------------------------------------







9.

BANK’S RIGHTS AND REMEDIES.

9.1

Rights and Remedies.  Upon the occurrence and during the continuance of an Event
of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

(a)

Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5, all
Obligations shall become immediately due and payable without any action by
Bank);

(b)

Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank;

(c)

Settle or adjust disputes and claims directly with account debtors for amounts,
upon terms and in whatever order that Bank reasonably considers advisable;

(d)

Make such payments and do such acts as Bank considers necessary or reasonable to
protect its security interest in the Collateral.  Borrower agrees to assemble
the Collateral if Bank so requires, and to make the Collateral available to Bank
as Bank may designate.  Borrower authorizes Bank to enter the premises where the
Collateral is located, to take and maintain possession of the Collateral, or any
part of it, and to pay, purchase, contest, or compromise any encumbrance,
charge, or lien which in Bank’s determination appears to be prior or superior to
its security interest and to pay all expenses incurred in connection therewith.
 With respect to any of Borrower’s owned premises, Borrower hereby grants Bank a
license to enter into possession of such premises and to occupy the same,
without charge, in order to exercise any of Bank’s rights or remedies provided
herein, at law, in equity, or otherwise;

(e)

Set off and apply to the Obligations any and all (i) balances and deposits of
Borrower held by Bank, or (ii) indebtedness at any time owing to or for the
credit or the account of Borrower held by Bank;

(f)

Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
 Bank is hereby granted a license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

(g)

Dispose of the Collateral by way of one or more contracts or transactions, for
cash or on terms, in such manner and at such places (including Borrower’s
premises) as Bank determines is commercially reasonable, and apply any proceeds
to the Obligations in whatever manner or order Bank deems appropriate; and

(h)

Bank may credit bid and purchase at any public sale.

Any deficiency that exists after disposition of the Collateral as provided above
will be paid immediately by Borrower.





17




--------------------------------------------------------------------------------







9.2

Power of Attorney.  Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to:  (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) receive and
open all mail addressed to Borrower for the purpose of collecting the Accounts;
(c) notify all account debtors with respect to the Accounts to pay Bank
directly; (d) endorse Borrower’s name on any checks or other forms of payment or
security that may come into Bank’s possession; (e) sign Borrower’s name on any
invoice or bill of lading relating to any Account, drafts against account
debtors, schedules and assignments of Accounts, verifications of Accounts, and
notices to account debtors; (f) make, settle, and adjust all claims under and
decisions with respect to Borrower’s policies of insurance; (g) demand, collect,
receive, sue, and give releases to any account debtor for the monies due or
which may become due upon or with respect to the Accounts and to compromise,
prosecute, or defend any action, claim, case or proceeding relating to the
Accounts; (h) settle and adjust disputes and claims respecting the accounts
directly with account debtors, for amounts and upon terms which Bank determines
to be reasonable; (i) sell, assign, transfer, pledge, compromise, discharge or
otherwise dispose of any Collateral; (j) execute on behalf of Borrower any and
all instruments, documents, financing statements and the like to perfect Bank's
interests in the Accounts and Collections and file, in its sole discretion, one
or more financing or continuation statements and amendments thereto, relative to
any of the Collateral; and (k) do all acts and things necessary or expedient, in
furtherance of any such purposes.  The appointment of Bank as Borrower’s
attorney in fact, and each and every one of Bank’s rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations have been
fully repaid and performed and Bank’s obligation to provide Credit Extensions
hereunder is terminated.

9.3

Accounts Collection.  In addition to the foregoing, at any time after the
occurrence of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account.  Borrower shall collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and immediately deliver such payments
to Bank in their original form as received from the account debtor, with proper
endorsements for deposit.

9.4

Bank Expenses.  If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrower:  (a) make payment of the same or any part thereof; (b) set
up such reserves under a credit facility in Section 2.1 as Bank deems necessary
to protect Bank from the exposure created by such failure; or (c) obtain and
maintain insurance policies of the type discussed in Section 6.6 of this
Agreement, and take any action with respect to such policies as Bank deems
prudent.  Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral.  Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

9.5

Bank’s Liability for Collateral.  So long as Bank complies with reasonable
banking practices, Bank shall not in any way or manner be liable or responsible
for:  (a) the safekeeping of the Collateral; (b) any loss or damage thereto
occurring or arising in any manner or fashion from any cause; (c) any diminution
in the value thereof; or (d) any act or default of any carrier, warehouseman,
bailee, forwarding agency, or other person whomsoever.  All risk of loss, damage
or destruction of the Collateral shall be borne by Borrower.

9.6

Remedies Cumulative.  Bank’s rights and remedies under this Agreement, the Loan
Documents, and all other agreements shall be cumulative.  Bank shall have all
other rights and remedies not inconsistent herewith as provided under the Code,
by law, or in equity.  No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver.  No delay by Bank shall constitute a
waiver, election, or acquiescence by it.  No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given.

9.7

Demand; Protest.  Borrower waives demand, protest, notice of protest, notice of
default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Bank on which Borrower may in any way be liable.





18




--------------------------------------------------------------------------------







10.

NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

If to Borrower:

ISATORI TECHNOLOGIES, INC.

 

15000 W. 6th Avenue, Suite 202

 

Golden, Colorado  80401

 

Attn: Stephen Adele

 

Phone: 303-215-9174

 

 

If to Bank:

AVIDBANK CORPORATE FINANCE, a division of AVIDBANK

 

400 Emerson Street

 

Palo Alto, CA 94301

 

Attn:  Victor Ragni

 

FAX:  (650) 289-0124




The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

11.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California.  BORROWER AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT.  EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

If the jury waiver set forth in this Section is not enforceable, then any
dispute, controversy or claim arising out of or relating to this Agreement, the
Loan Documents or any of the transactions contemplated therein shall be settled
by judicial reference pursuant to Code of Civil Procedure Section 638 et seq.
before a referee sitting without a jury, such referee to be mutually acceptable
to the parties or, if no agreement is reached, by a referee appointed by the
Presiding Judge of the California Superior Court for Santa Clara County.  This
Section shall not restrict a party from exercising remedies under the Code or
from exercising pre-judgment remedies under applicable law.

12.

GENERAL PROVISIONS.

12.1

Successors and Assigns.  This Agreement shall bind and inure to the benefit of
the respective successors and permitted assigns of each of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by Borrower without Bank’s prior written consent, which consent may be
granted or withheld in Bank’s sole discretion.  Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.





19




--------------------------------------------------------------------------------







12.2

Indemnification.  Borrower shall defend, indemnify and hold harmless Bank and
its officers, employees, and agents against:  (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement; and (b) all losses or Bank
Expenses in any way suffered, incurred, or paid by Bank as a result of or in any
way arising out of, following, or consequential to transactions between Bank and
Borrower, whether under this Agreement or otherwise (including without
limitation reasonable attorneys’ fees and expenses), except for losses caused by
Bank’s gross negligence or willful misconduct.

12.3

Time of Essence.  Time is of the essence for the performance of all obligations
set forth in this Agreement.

12.4

Severability of Provisions.  Each provision of this Agreement shall be severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.

12.5

Amendments in Writing, Integration.  Neither this Agreement nor the Loan
Documents can be amended or terminated orally.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

12.6

Counterparts.  This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.  Notwithstanding the foregoing,
Borrower shall deliver all original signed documents requested by Bank no later
than ten (10) Business Days following the initial Advance.

12.7

Survival.  All covenants, representations and warranties made in this Agreement
shall continue in full force and effect so long as any Obligations remain
outstanding or Bank has any obligation to make Credit Extensions to Borrower.
 The obligations of Borrower to indemnify Bank with respect to the expenses,
damages, losses, costs and liabilities described in Section 12.2 shall survive
until all applicable statute of limitations periods with respect to actions that
may be brought against Bank have run.

12.8

Confidentiality.  In handling any confidential information received from
Borrower or its Affiliates, Bank and all employees and agents of Bank, including
but not limited to accountants, shall exercise the same degree of care that it
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement except that disclosure of such information
may be made (i) to the subsidiaries or affiliates of Bank in connection with
their present or prospective business relations with Borrower, (ii) to
prospective transferees or purchasers of any interest in the Loans, provided
that they have entered into a comparable confidentiality agreement in favor of
Borrower and have delivered a copy to Borrower, (iii) as required by law,
regulations, rule or order, subpoena, judicial order or similar order, (iv) as
may be required in connection with the examination, audit or similar
investigation of Bank and (v) as Bank may determine in connection with the
administration of its relationship with Borrower or the enforcement of any
remedies hereunder.  Confidential information hereunder shall not include
information that either:  (a) is in the public domain or in the knowledge or
possession of Bank when disclosed to Bank, or becomes part of the public domain
after disclosure to Bank through no fault of Bank; or (b) is disclosed to Bank
by a third party, provided Bank does not have actual knowledge that such third
party is prohibited from disclosing such information.

12.9

Patriot Act Notice.  Bank hereby notifies Borrower that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “ Patriot Act "), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
names and addresses and other information that will allow Bank, as applicable,
to identify the Borrower in accordance with the Patriot Act.





20




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

ISATORI TECHNOLOGIES, INC,

A COLORADO CORPORATION

 

 

By:

 

 

 

Title:

 

 

 

 

 

AVIDBANK CORPORATE FINANCE,

A DIVISION OF AVIDBANK

 

 

By:

 

 

 

Title:

 

 

 








21


